Per Curiam.
—Motion to dismiss appeal. This was an action in the nature of mandamus by respondents to compel appellants, as the proper officers of the city of Sprague, to issue to respondents a liquor license. The relief demanded by respondents was the granting of a liquor license. Upon hearing of the controversy, the superior court issued a peremptory writ of mandate ordering the issuance of the license. Appellants thereupon performed the order required, and duly issued the license and received the money therefor.
The first ground of the motion to dismiss assigned is that there is a cessation of the controversy, and wo think this ground is well taken. §6505, Bal. Code, provides; “But no bond or deposit shall be required when the appeal is taken by the state, or by a county, city, town or school district thereof.” The action, although against appellants in their official capacity, is, in substance, against the municipality. The statute therefore dispenses with the requisite of either an appeal or supersedeas bond. The appeal of the municipality, then, of its own force superseded the execution of the judgment. The subsequent issuance of the liquor license, and the receipt of the money therefor by the municipality, was the voluntary satisfaction of the judgment in mandamus by the city. Under the rule well settled by this court, upon a showing that the subject mat*628ter of the controversy has ceased, the cause will he dismissed.
Dismissed.